Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-6 and 17) in the reply filed on 11/10/2021 is acknowledged.  The applicants at Page 5 of their Remarks filed 11/10/2021 argue that the restriction is not proper because the restriction mailed 09/15/2021 does not specify which species are seemingly disclosed in the specification as lacking unity with each of the other group.  Specifically, the applicants argue at Page 5 of their Remarks filed 11/10/2021 that the prior art US 2010/0279042 does not describe, teach or suggest the metal luster layer formed using a lustrous paint formation as recited in Groups I-III, and thus, unity is not lacking.  The applicants also argue at Page 5 of their Remarks filed 11/10/2021 that examining the alleged species and/or subspecies together would result in an undue burden. 
	However, these arguments are not convincing for the following reasons.  (1) While there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature. The technical features which are common to Groups I-III, such as, a metal luster layer formed using a lustrous paint formulation are taught by US 2010/0279042 (hereinafter referred to as “HSU et al.”).  HSU et al. teach that these technical features are common and conventional. In particular, HSU et al. teach a decorative layer that provide metallic luster to housings for a portable electronic device, wherein the decorative layer, like applicants’ layer, is made of, among other things, pigments and aluminum oxide powder in nanometer scale which impart metallic luster to the house (Paragraphs [0002], [0017], and 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
3.	Claim 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 11/10/2021.

Response to Claim Amendment dated 11/10/2021
4.	New Claim 17 was added.  Written descriptive support for this amendment is found at paragraphs [0013]-[0017] of the specification as originally filed (see also Figure 1). 
	See also Pages 5-6 of Applicants’ Remarks filed 11/10/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over HOU et al. (US 2010/0098890) in view of WANG et al. (US 2011/0197782). 
	As to Claims 1 and 3-4: HOU et al. disclose a device housing (corresponding to the claimed device cover) comprising a substrate made of plastic and a base paint layer formed on the substrate’s outer surface (Paragraphs [0002], [0009]-[0013], and see also [abstract]).  HOU et al. also disclose that a top layer is applied over the base paint layer (Paragraphs [0010]-[0013], and see also FIGURE of HOU et al.).  
	However, HOU et al. do not specify their base paint layer as a metal luster layer formed using a lustrous paint formulation comprising base particles with surfaces partially coated with metal nanoparticles which are disposed in a non-continuous manner on the base particles as required by the claim 1 and its dependent claims of the present application.  They also do not specifically mention surface coating the base particles with the metal nanoparticles using a physical vapor deposition process as required by present claim 3.  
	Nevertheless, WANG et al. disclose the use of coated pigment to provide a gold color metallic effect to paints and plastics (Paragraph [0018]).  WANG et al. disclose that the coated pigment is prepared from coating, for example, aluminum flakes (corresponding to the claimed 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed base particles with surfaces coated with metal nanoparticles in a non-continuous manner (manganese oxide nanoparticles coated aluminum flakes) taught by WANG et al. in the base paint layer (metal luster layer) present in the device housing or covering discussed in HOU et al., with a reasonable expectation of successfully providing the same with desired metallic effect to paints and plastics. 

Allowable Subject Matter
7.	Claims 2, 5-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
8.	It is noted that the prior art references made of record, namely, Yoshinaga et al. (US 2013/0330525) and WU et al. (US 2011/0316753), and not relied upon are considered pertinent to applicant's disclosure. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764